FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT

STEVEN KNOX,                                     No. 08-35527

               Plaintiff - Appellant,            D.C. No. 3:08-CV-00231-HA

  v.
                                                 MEMORANDUM *
STATE OF OREGON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Ancer L. Haggerty, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       Steven Knox, a former Oregon state prisoner, appeals pro se from the district

court’s order dismissing his 42 U.S.C. § 1983 action challenging the life sentence

imposed on Knox for his first-degree felony murder conviction and the decision,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                                  08-35527
made after Knox had served twenty years in prison, to defer his parole release date

for two more years. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo a district court’s order of dismissal under 28 U.S.C. § 1915(e)(2), Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order), and we affirm.

      The district court properly dismissed Knox’s challenge to his original life

sentence and the decision to defer his parole date as barred under Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994). See id. (section 1983 action barred if it

challenges conduct that is also the basis of a criminal conviction or sentence that

has not been otherwise invalidated or expunged via writ of habeas corpus, direct

appeal, or executive order).

      The district court acted within its discretion by denying leave to amend

because amendment would have been futile. See Ventress v. Japan Airlines, 603

F.3d 676, 680 (9th Cir. 2010). The district court further acted within its discretion

by denying Knox’s motion for reconsideration. See Casey v. Albertson’s Inc., 362

F.3d 1254, 1259-61 (9th Cir. 2004).

      Knox’s motion for judicial notice is denied as unnecessary.

      AFFIRMED.




                                          2                                      08-35527